DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1, 3, 5, 9-11, 17-29 have been allowed.
	Claims 2, 4, 6-8, and 12-16 have been cancelled.
	Claims 21-29 have been newly added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-11) of 11/29/2021, amended claims filled on 11/29/2021 and closet prior art of record Osder (US20040093130A1).
Osder discloses a scheduler operates a mast valve and a cruise nozzle as a function of aircraft speed and monitors gas flow output from several exit nozzles, mast valve and cruise nozzles to prevent a turbofan engine from stalling. The mast valve regulates the gas flow to the exit nozzles of a rotor blade. The rotor blade is mounted on a fuselage.
In regards to claim 1, Osder either individually or in combination with other prior art fails to teach or render obvious defining a control transition displacement (CTD) relative to a centered, no-force detent 
In regards to claim 17, Osder either individually or in combination with other prior art fails to teach or render obvious a rotor system having blades to propel the aircraft; a controller in data communication with an aircraft computer, the controller displaced from a detent position in response to manual input from a pilot, wherein the detent position is a centered, no-force position; and the aircraft computer having instructions stored thereon that cause the system to: transition from translational rate command (TRC) to linear acceleration command (LAC) when the controller is displaced greater than a control transition displacement (CTD) from the detent position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662